



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Evon, 2013
    ONCA 10

DATE: 20130110

DOCKET: C53923

Laskin, LaForme and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shawn Joseph Evon

Appellant

Gary J. Grill and Kendra Jean Stanyon, for the appellant

Christopher G. Walsh, for the respondent

Heard: January 7, 2013

On appeal from the conviction entered on February 4, 2011
    and the sentence imposed on August 2, 2011 by Justice Scott K. Campbell of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge found that the police had justifiable grounds to search
    the house.  The appellants main argument amounted to an attack on this finding
    of fact.  However, the trial judges finding was amply supported by the
    evidence.  That evidence included the specificity of the 911 call, the
    confirmation of that call, the appellants reputation with the police, and most
    important, the officers evidence, which the trial judge accepted.

[2]

Accordingly, we are not persuaded of any basis to interfere with this
    finding.  That the trial judge did not refer to all pieces of evidence that
    might have supported the appellants position is not a basis of appellate
    intervention.

[3]

The appellants second ground of appeal concerns the search conducted by
    Constable DeGraaf.  We accept that in examining the package he exceeded his
    authority under
Waterfield
.  However, nothing turns on his having done
    so.   The plain view observations of Constable Ing supported the issuance of
    the telewarrant.

[4]

Accordingly, the conviction appeal is dismissed.

[5]

On the sentence appeal, in our view, the forfeiture order was
    reasonable.  The appellant does not challenge the length of his sentence.

[6]

Accordingly, the sentence appeal is dismissed.


